department of the treasury internal_revenue_service washington d c may sep muti tax_exempt_and_government_entities_division uic s legend company a taxpayer b country c company d business e plan x plan y committee w escrow account number t amount u amount v court p court q case r date date page date date date date date date month year year year year ladies and gentlemen this is in response to the your authorized representative as supplemented by correspondence dated letter submitted on your behalf by in which you ask the internal_revenue_service to issue a series of letter rulings under sec_401 sec_404 sec_415 and sec_4972 of the internal_revenue_code the following facts and representations support your ruling_request company a was incorporated under the laws of country c to engage in business e on date year company a acquired by merger the business and assets of company d subsequent to the merger company a continued to borrow heavily to invest in new capacity however due to its debt burden company a was required to file a voluntary bankruptcy petition on date year in court p at the time of its acquisition by company a company d maintained plan y a defined_contribution_plan qualified within the meaning of code sec_401 on date year company a established plan x as a continuation of plan y effective date year other plans maintained by either company a or company d were either page merged into plan x or were frozen and had their participants commence participation in plan x plan x is a defined_contribution_plan which contains a cash or deferred _ arrangement described in code sec_401 your authorized representative has asserted that plan x is qualified within the meaning of code sec_401 assets in plan x which consist of sec_401 contributions after-tax contributions and employer matching_contributions are held in separate_accounts under plan x contributions to plan x including amounts transferred into plan x from other qualified_plans may be invested in company a stock on date year the right of participants to change their investment election with respect to assets and their employee contributions account was suspended to facilitate a change in recordkeeper for a blackout period that ended on date year plan x is administered by committee w which is the named fiduciary of the plan the members of committee w are appointed and remain subject_to removal by company a’s board_of directors as a result of company a’s bankruptcy filing the company a stock held in plan x became worthless taxpayer b proposes to make a payment to plan x to make up certain losses suffered by plan x and its participants as a result of the circumstances described above taxpayer b has publicly stated that he wishes to make this payment out of concern for the plan participants involved and because he would like an opportunity to redeem at least in part his business reputation although the service does not take any position with respect to taxpayer b’s stated motivation in making his payment to plan x in arriving at its decision to issue the requested letter rulings the service does take notice that subsequent to date year numerous lawsuits have been filed against present and former directors officers and employees of company a and its affiliates including taxpayer b many of these lawsuits have been consolidated before court q a number of the pending lawsuits allege violations of federal securities laws however several including case r which was filed on behalf of participants in plan x allege violations of provisions of the employee_retirement_income_security_act_of_1974 as amended erisa taxpayer b a named defendant in case r is certain paragraphs of the case r complaint allege breaches of fiduciary duty allegations are made that taxpayer b and company a violated erisa sec_404 and sec_404 u s c a a and a b ' in effect page taxpayer b and company a and acting in the best interests of affected plan participants are alleged to have violated their obligations of loyalty to the case r complaint further alleges that although the plan participants primarily had stock in their accounts the named defendants including taxpayer b withheld information from them germane to their plan holdings and germane to the stock’s value there are also allegations stated in the complaint that company a provided misleading information on its corporate books by engaging in swap transactions in which company a recognized most of the revenue up front but recorded the cost as a capital expense instead of an operating expense this practice had the effect of artificially inflating reported revenues additionally the ruling_request indicates that in month year the department of labor commenced an investigation of certain of the retirement plans maintained by company a including plan x finally there are allegations that taxpayer b and others sold their company a stock prior to company a’s bankruptcy taxpayer b is alleged to have sold number t shares of stock for amount v case r has not yet been tried before a court and there has been no disposition on the merits or otherwise with respect to the allegations stated in the case r complaint in response to the case r complaint taxpayer b has denied and continues to deny all of the allegations set forth therein as well as any and all liability relating to such allegations taxpayer b will pay amount u to plan x on behalf of plan participants affected by company a’s bankruptcy taxpayer b to escrow account z to be held for the benefit of affected plan x participants on date year amount u was transferred by after payment of legal and other expenses amounts currently held in escrow account z will be transferred to plan x pursuant to a proposed amendment to plan x the proposed amendment to plan x will provide the definition of the group of plan participants determined on an objective basis whose losses the payment from taxpayer b to plan x through escrow account z is intended to make up in whole or in part that the pledged amounts will be allocated to the accounts of affected plan participants on a pro_rata basis if necessary to reimburse participants for the losses they suffered as a result of the worthlessness of company a stock and that allocations will be made based on the best available data page the proposed amendment will also provide the rules governing whether and to what extent allocations will be made to terminated plan participants to participants who had received distributions to former participants of plan y maintained by company d who had their accounts transferred to plan x etc finally the proposed amendment will provide that allocation will be made with respect to company a stock purchased with contributions to plan x and held in the accounts of affected plan participants up to date year the date that company a filed for bankruptcy protection or if applicable_date year taxpayer b will not share in the allocation of amounts currently held in escrow account z upon receipt of a favorable ruling by the service the escrow agent will transfer the balance in escrow account z remaining after expenses to the plan x trustee additionally if the amount remaining in escrow account z after payment of expenses exceeds the amount necessary to make the allocations described in the proposed amendment to plan x the excess if any will be paid directly to current and former employees of company a based on the above facts and representations you through your authorized representative request the following letter rulings that the proposed payment described above from escrow account z to the accounts of affected plan x participants which consists of amounts contributed by taxpayer b to escrow account z will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of plan x pursuant to either code sec_401 or code sec_415 and will not when made to plan x result in taxable_income to affected plan x participants or their beneficiaries with respect to your ruling requests code sec_404 provides if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall ‘not be deductible under this chapter but if they would otherwise be deductible they page shall be deductible under this section however subject_to the limitations contained therein code sec_401 generally provides that the contributions or benefits provided under a defined_contribution_plan may not discriminate in favor of highly compensated employees whether contributions under a defined_contribution_plan are discriminatory is generally determined by comparing the amount of contributions allocated to the accounts of highly compensated employees with the amount of contributions allocated to the accounts of non-highly compensated employees code sec_415 provides in part that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 a if a in the case of a defined_benefit_plan the plan provides for the payment of benefits with respect to a participant which exceeds the limitations of subsection b or b in the case of defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c ’ sec_1 b of the income_tax regulations provides that the term annual_additions includes employer contributions which are made under the plan sec_1 b further provides that the commissioner may in an appropriate - _ case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants' accounts as giving rise to annual_additions code sec_4972 imposes on an employer an excise_tax on nondeductible_contributions to a qualified_plan sec_4972 defines nondeductible_contributions as the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under sec_404 for such contributions determined without regard to subsection e thereof and the amount determined under subsection c for the preceding year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 for the taxable_year determined without regard to subsection e thereof code sec_402 generally provides that amounts held in a_trust that is exempt from tax under code sec_501 and that is part of a plan that meets the qualification requirements of code sec_401 will not be taxable until such time as such amounts are actually distributed to distributees under such plan revrul_2002_45 lr b established guidance with respect to restorative payments to qualified_pension profit-sharing and stock_bonus_plans it page provides that a payment made to a qualified defined_contribution_plan is not treated as a contribution to the plan and accordingly is not subject_to the code provisions described above if conditions described therein are met the determination of whether a payment to a qualified defined_contribution_plan is treated as a restorative payment rather than as a contribution is based on all of the relevant facts and circumstances in the specific case described in the revenue_ruling payments to the defined_contribution_plan were made in order to restore some or all of the plan’s losses due to an action or a failure to act that created a reasonable risk of liability for breach of fiduciary duty the revenue_ruling also pointed out that payments made to a plan to make up for losses due to market fluctuations are generally treated as contributions and not as restorative payments in no case will amounts paid in excess of the amount lost including appropriate adjustments to reflect lost earnings be considered restorative payments furthermore payments that result in different treatment for similarly situated plan participants are not restorative payments the failure to allocate a share of the payment to the account of a fiduciary responsible for the losses does not result in different treatment for similarly situated participants in no event are payments required under a plan or necessary to comply with a requirement of the code considered restorative payments even if the payments are delayed or otherwise made in circumstances under which there has been a breach of fiduciary duty in this case notice has been taken of a number of suits filed against company a and various named individuals including taxpayer b several of said suits including case r above allege that the named defendants including taxpayer b breached their fiduciary duty to the plan and affected plan participants by violating several sections of title i of erisa in this case the payment which taxpayer b has placed in escrow account z and which he intends to have transferred to plan x which payment is referred to above will ensure that the affected participants in plan x recover a portion of their account balances and place them in the position similar to that in which they would have been in the absence of the circumstances described herein thus it is reasonable to characterize this payment as a replacement payment rather than a plan contribution or annual_addition as indicated by the facts of this case the replacement payment will be made by taxpayer b and will be allocated to the accounts of participants and beneficiaries under plan x that incurred losses under the circumstances described herein the payment will be allocated to the accounts of these affected participants if necessary on a pro_rata basis accordingly plan participants who are similarly situated will be treated similarly with regard to the allocation of the payment the fact that taxpayer b will not receive any portion of the payment does not change this conclusion accordingly we conclude page that based on the facts and representations above in accordance with revrul_2002_45 the payment of the amount u less expenses to plan x is a restorative payment thus based on the above we conclude the proposed restorative payment will not be treated as a contribution to plan x under code sec_404 and will not be subject_to the excise_tax on excess_contributions under code sec_4972 will be treated as a restorative payment to plan x and therefore allocated as such rather than being treated as a contribution for purposes of code sec_401 as a restorative payment will not be subject_to limitations on allocations under code sec_415 and when paid to plan x and allocated to the accounts of affected plan participants will not be treated as having been distributed to said plan participants for purposes of code sec_402 this ruling is based on the assumption that plan x meets the requirements of ‘code sec_401 and that its related trust is tax-exempt within the meaning of code sec_501 no opinion is expressed as to the federal_income_tax consequences or the transactions described above under any other provisions of the code additionally the representations made herein that the facts described herein including the facts surrounding the payment described in this letter_ruling like all factual representations made to the internal_revenue_service in applications for rulings are subject_to verification on audit by service field personnel a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions please call at l ep ra t3 sincerely yours bauer vu tn frances v sloan manager technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose
